DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 11, 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2020/0262305) in view of Potticary (US 20160023586).

Regarding claim 1, Chakraborty teaches a method for charging a localized use vehicle comprising: evaluating the charge state of a localized use vehicle (paragraphs [0051] and [0054] teaches wherein a charge state interpreted as a battery charge level is determined of a localized use vehicle).
	Chakraborty teaches tracking a geographical location of the localized use vehicle (paragraphs [0051] and [0054] teaches determining a location of  a localized use vehicle).
	Chakraborty teaches determining a decentralized charging vehicle being within a predefined distance of the localized use vehicle and having charging availability (paragraph [0078] teaches wherein 
the computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule).
	Chakraborty teaches displaying the decentralized charging vehicle that has a charging availability (paragraph [0099] teaches a mobile device interpreted as a computing device item 100 which displays the locations of one or more localized use vehicles and one or more decentralized charging vehicle. Paragraph [0099] teaches information related to the vehicle network 102 can be communicated to the computing device 100 can comprise mobile entity locations).
	Chakraborty teaches wherein the method is performed by an application on a mobile device (paragraph [0078] teaches wherein the mobile device, interpreted as a computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map
based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule. Paragraph [0082] teaches wherein a notification of a charge request is communicated to vehicles to provide or receive a charge).
	Chakraborty does not explicitly teach providing access to a charging interface of the decentralized charging vehicle to couple the localized use vehicle to the charging interface by unlocking a trunk or a charging cap of the decentralized charging vehicle.
	 Potticary teaches providing access to a charging interface of the decentralized charging vehicle to couple the localized use vehicle to the charging interface by unlocking a trunk or a charging cap of the decentralized charging vehicle (shown in figure 1 a charging interface as a docking station lift assembly item 14, with charging arm item 210, for charging a localized use vehicle item 11 is shown to be within the trunk of the vehicle. This charging interface is accessed by unlocking and opening a trunk of vehicle item 10. A localized use vehicle is shown as a scooter or electric bike item 13 which may be charged by decentralized vehicle item 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty reference with the charging system of Potticary so that the vehicle may be able to charge and store the localized vehicle.
The suggestion/motivation for combination can be found in the Potticary reference in paragraph [0002] wherein a charging system is provided for user convenience.


    PNG
    media_image1.png
    554
    490
    media_image1.png
    Greyscale

Potticary Figure 1 shows decentralized vehicle (item 10) charging system providing charge to a localized use vehicle (item 13) wherein the charging system is accessed by opening a vehicle trunk. 
Regarding claim 4, Chakraborty teaches the method of claim 1, wherein the decentralized charging vehicle is comprised in a fleet of shared vehicles (paragraph [0129] teaches wherein charging vehicles comprises a fleet of shared vehicles. Paragraph [0072] teaches wherein scooters, electric scooters, and electric bikes, which are known in the art to be fleet vehicles, are charged within the system). 

Regarding claims 5, Chakraborty teaches the method claim 4, wherein the decentralized charging vehicle is a privately owned vehicle (Paragraph [0072] teaches a variety of vehicles may be charged, which are known in the art to be privately owned vehicle). 

Regarding claim 6, Chakraborty teaches the method of claim 4, further comprising activating a vehicle session and notifying a user whether a vehicle is available for a vehicle session is charging a localized use vehicle at a time prior to activation of the vehicle session (paragraph [0126] teaches wherein a charge map notifies users of vehicle charge availability).

Regarding claim 7, Chakraborty teaches the method claim 1, wherein the decentralized charging vehicle that has charging availability provides a visual or audible indicator in response to the mobile device being in proximity to the vehicle (paragraph [0151] teaches wherein the computing device provides a visual display and audible indication to show status such as the proximity of a vehicle).

Regarding claim 8, Chakraborty teaches the method of claim 1, wherein the localized vehicle comprises one of a scooter of bicycle (Paragraph [0072] teaches wherein scooters, electric scooters, and electric bikes).

Regarding claim 9, Chakraborty teaches the method claim 1, but does not explicitly teach wherein decentralized charging vehicle comprises a charging interface accessible in the trunk of the vehicle and comprises a power cord coupled to a power supply of the vehicle, and the localized use vehicle is positioned in the vehicle trunk in a charge position.
	Potticary teaches wherein decentralized charging vehicle comprises a charging interface accessible in the trunk of the vehicle and comprises a power cord coupled to a power supply of the vehicle, and the localized use vehicle is positioned in the vehicle trunk in a charge position (shown in figure 1, above, a charging interface as a docking station lift assembly item 14, with charging arm item 210, for charging a localized use vehicle item 11 is shown to be within the trunk of the vehicle. This charging interface is accessed by unlocking and opening a trunk of vehicle item 10. A localized use vehicle is shown as a scooter or electric bike item 13 which may be charged by decentralized vehicle item 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty reference with the charging system of Potticary so that the vehicle may be able to charge and store the localized vehicle.
The suggestion/motivation for combination can be found in the Potticary reference in paragraph [0002] wherein a charging system is provided for user convenience.

Regarding claim 10, Chakraborty teaches the method of claim 1, wherein the one or more
decentralized charging vehicles comprises a charging interface accessible on the exterior of
the vehicle and comprises a power cord coupled to a high voltage battery of the vehicle, and
the localized use vehicle is positioned exterior to the vehicle in a charge position (paragraph [0098] teaches wherein charging between vehicles may be done externally). 

Regarding claim 11, Chakraborty teaches a mobile device with an application for decentralized charging of localized use vehicle (paragraph [0088] teaches an application for decentralized charging)
Chakraborty teaches comprising: the application configured to evaluate the charge of a localized use vehicle (paragraphs [0051] and [0054] teaches wherein a charge state interpreted as a battery charge level is determined of a localized use vehicle).
Chakraborty teaches track a geographical location of the localized use vehicle (paragraphs [0051] and [0054] teaches determining a location of  a localized use vehicle).
Chakraborty teaches determine a decentralized charging vehicle being within a predefined distance of the localized use vehicle and having charging availability (paragraph [0078] teaches wherein 
the computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule).
	Chakraborty teaches display the decentralized charging vehicle that has charging availability (paragraph [0099] teaches a mobile device interpreted as a computing device item 100 which displays the locations of one or more localized use vehicles and one or more decentralized charging vehicle. Paragraph [0099] teaches information related to the vehicle network 102 can be communicated to the computing device 100 can comprise mobile entity locations).
Potticary teaches providing access to a charging interface of the decentralized charging vehicle to couple the localized use vehicle to the charging interface by unlocking a trunk or a charging cap of the decentralized charging vehicle (shown in figure 1, above, a charging interface as a docking station lift assembly item 14, with charging arm item 210, for charging a localized use vehicle item 11 is shown to be within the trunk of the vehicle. This charging interface is accessed by unlocking and opening a trunk of vehicle item 10. A localized use vehicle is shown as a scooter or electric bike item 13 which may be charged by decentralized vehicle item 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty reference with the charging system of Potticary so that the vehicle may be able to charge and store the localized vehicle.
The suggestion/motivation for combination can be found in the Potticary reference in paragraph [0002] wherein a charging system is provided for user convenience.

Regarding claim 14, Chakraborty teaches the mobile device of claim 11, wherein the decentralized
charging vehicle that has charging availability is displayed in response to all of: the charge state
of the localized use vehicle being below a certain threshold, a user terminating the active session,
and the decentralized charging vehicle being within a predefined distance of the localized use
vehicle at the time of termination of the active session (Paragraph [0078] teaches the computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule. Paragraph [0080] teaches wherein a map which is displayed on a mobile device is updated to show available charging entities based on charge state of the entities, track real time scheduling including termination and a distance of the vehicle. Information related to the vehicle network 102 can be communicated to the computing device 100 and displayed and can comprise current charge level).

Regarding claim 15, Chakraborty teaches the mobile device of claim 11, wherein the application
further displays a map of localized use vehicles available to activate a new active session
(paragraph [0080] teaches a charge distribution map which displays available vehicles).
Regarding claim 16, Chakraborty teaches the device of claim 15, where the display includes
localized use vehicles coupled to charging interfaces of decentralized charging vehicles. Paragraph [0082] teaches wherein a notification of a charge request is communicated to
vehicles to provide or receive a charge).

Regarding claim 17, Chakraborty teaches the mobile device of claim 16, wherein the application
permits selection of a localized use vehicle coupled to a charging interface of the plurality of
localized use vehicles coupled to the plurality of charging interfaces (paragraph [0078] teaches
wherein the mobile device, interpreted as a computing device, such as a server or a cloud
computing environment, can be configured to maintain the charge distribution map based
upon available sources of charging, entities may need charging, and other relevant aspects
and information related to the preparation and enactment of a charge transaction
schedule).

Regarding claim 18, Chakraborty teaches the mobile device of claim 17, wherein, in response to the
mobile device being in proximity to the selected localized use vehicle, the application provides a
one-time access prompt to unlock the trunk of the vehicle to access the localized use vehicle
(paragraph [0083] teaches wherein a one-time access prompt is interpreted as an
authorization signal required to engage and provide or receive charge for the vehicle).

Regarding claim 19, Chakraborty teaches the mobile device of claim 11, wherein the localized use
vehicle comprises one of a scooter, a bicycle, a battery, or a fleet vehicle, and wherein the one or
more decentralized charging vehicles comprises a fleet of shared vehicles (Paragraph [0072]
teaches wherein a vehicle may be a battery operated vehicle such as a scooter).







4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2020/0262305) in view of Potticary (US 20160023586) as applied to claim 11 and in further view of Schumacher (US 20210074094).

Regarding claim 13, Chakraborty in view of Potticary teaches the mobile device of claim 12, but does not explicitly teach wherein the application provides a one-time access to unlock the trunk or charging cap.
	Schumacher teaches wherein the application provides a one-time access to unlock the trunk or charging cap (paragraph [0225] teaches wherein the activation unit 13 (e.g. a mobile terminal, smartphone, tablet PC, a website on the Internet, etc.) activates the unlocking unit 11 permanently or for a limited period of time, e.g. a predetermined period, by means of wireless data communication 21. Paragraph [0013] teaches wherein the unlocking unit unlocks a trunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty in view of Potticary reference with the charging system of Schumacher so that the only authorized users may access the car during charging processes.
The suggestion/motivation for combination can be found in the Schumacher reference in paragraph [0225] wherein authorized users are allowed to access the trunk.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200175551 A1	Penilla; Angel A. et al: teaches a charging system with mobile control
US 20190058982 A1	Lee; Edward: teaches a mobile charging system for scooters
US 20160031517 A1	Neugebauer; James et al.: teaches a charging system with a mobile control for scooters
US 20200353831 A1	Corey; Peter: teaches a mobile charging system for scooters
US 20200001736 A1	Imai; Naoko et al.: teaches a mobile control charging system 
US 20150191093 A1	Yamamaru; Junichi et al.: teaches a charging port in the rear of a vehicle
US 20140081490 A1	ADELMAN; Kim teaches a charging port in the rear of a vehicle









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859